Title: From John Adams to James Warren, 9 June 1776
From: Adams, John
To: Warren, James


     
      
       June 9. 1776
      
     
     I shall address this to you as Speaker, but you may be Councillor, or Governor, or Judge, or any other Thing, or nothing but a good Man, for what I know. Such is the Mutability of this World.
     Upon my Word I think you Use the World very ill, to publish and send abroad a Newspaper, since the 29 May without telling Us one Word about the Election, where it was held, who preached the sermon, or &c. &c.
     I write this in haste only to inclose to you a little Treatise upon Fire ships—it may be sending Coals to New Castle. But it appears to me of such Importance that I thought myself bound to procure and send it least this Art should not be understood among you. This Art carries Terror and Dismay along with it, and the very Rumour of Preparations in this Kind may do you more service than many Battallions.
     I am not easy about Boston, and have taken all the Pains in my Power with G. Washington, to engage him to send G. and M. there, but he is so sanguine and confident that no Attempt will be made there that I am afraid his security will occasion one.
     The News Papers inclosed, when you have read them, please to send them to the Foot of Penns Hill.
    